 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    RICHARD BENNETT HART,

 9                                 Petitioner,            Case No. C18-0591-RSL

10           v.
                                                          ORDER DISMISSING FEDERAL
11    RON HAYNES,                                         HABEAS ACTION

12                                 Respondent.

13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus, respondent’s

15   motion to dismiss the petition, the Report and Recommendation of Mary Alice Theiler, United

16   States Magistrate Judge, petitioner’s objections thereto, and the remaining record, hereby finds

17   and ORDERS:

18          (1)    In response to the Report and Recommendation, petitioner argues that the one-year

19                 statute of limitations governing federal habeas petitions should be equitably tolled

20                 in this case. Petitioner vaguely argues that the state courts erred in concluding that

21                 his attempts to obtain post-conviction relief were time-barred. Dkt. 26 at 2. He has

22                 not shown “that some extraordinary circumstance stood in his way” and prevented

23                 him from timely filing this petition. Holland v. Fla., 560 U.S. 631, 649 (2010).

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 1
 1          (2)     The Report and Recommendation is approved and adopted;

 2          (2)     Respondent’s motion to dismiss petitioner’s federal habeas petition under the

 3   statute of limitations (Dkt. 21) is GRANTED;

 4          (3)     Petitioner’s petition for writ of habeas corpus (Dkt. 7) and this action are

 5   DISMISSED, with prejudice, as untimely under 28 U.S.C. § 2244(d);

 6          (4)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

 7   United States District Courts, a certificate of appealability is DENIED; and

 8          (5)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

 9   respondent, and to the Honorable Mary Alice Theiler.

10

11          Dated this 5th day of March, 2019.

12
                                                  A
                                                  ROBERT S. LASNIK
13
                                                  United States District Judge
14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 2
